ORDER

PER CURIAM.
Appellant Victoria Bahr appeals the trial court’s entry of summary judgment in favor of respondent Slavko Zubcic on her claim for personal injuries sustained while she was walking Zubcic’s dog on a leash.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).